Case 9:12-cv-80577-KAM Document 417 Entered on FLSD Docket 10/28/2019 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  BRIAN KEIM, an individual, on behalf of       )
  himself and all others similarly situated,    )
                                                )
                         Plaintiff,             ) Case No. 9:12-cv-80577
                                                )
  v.                                            ) Hon. Judge Kenneth A. Marra
                                                )
  ADF MIDATLANTIC, LLC, a foreign               ) Magistrate Judge William Matthewman
  limited liability company, AMERICAN           )
  HUTS INC., a foreign corporation,             )
  ADF PIZZA I, LLC, a foreign limited liability )
  company, ADF PA, LLC, a foreign limited       )
  liability company, and PIZZA HUT, INC., a     )
  foreign corporation                           )
                                                )
                         Defendants.            )

               JOINT MOTION FOR A 48-HOUR EXTENSION OF THE STAY

         Plaintiff Brian Keim and Defendants ADF Midatlantic, LLC, American Huts Inc., ADF

  Pizza I, LLC, ADF PA, LLC and Pizza Hut, LLC, by and through undersigned counsel,

  respectfully request the Court to extend the current stay by 48-hours through October 30, 2019,

  so that the parties can finalize and file their formal settlement agreement, motion for preliminary

  approval and attendant documentation. This request is made due to an expected delay in

  Defendants’ ability to obtain the necessary signatures, and the parties do not anticipate having to

  seek any further extensions.

         WHEREFORE, the parties respectfully request this Court to (i) stay this case through

  October 30, 2019, and (ii) award all relief deemed equitable and just

  DATED: October 28, 2019                             Respectfully submitted,

                                                      /s/ Mark S. Eisen
                                                      David S. Almeida, Esq. (admitted pro hac
                                                      vice)
                                                      dalmeida@beneschlaw.com



                                                  1
Case 9:12-cv-80577-KAM Document 417 Entered on FLSD Docket 10/28/2019 Page 2 of 3



                                            Mark S. Eisen, Esq. (admitted pro hac vice)
                                            meisen@beneschlaw.com
                                            BENESCH, FRIEDLANDER,
                                            COPLAN & ARONOFF LLP
                                            333 West Wacker Drive, Suite 1900
                                            Chicago, Illinois 60606
                                            Telephone: (312) 212-4949
                                            Facsimile: (312) 767-9192

                                            Jordan S. Kosches, Esq.
                                            jordan.kosches@gray-robinson.com
                                            GRAYROBINSON, P.A.
                                            333 SE 2nd Avenue, Suite 3200
                                            Miami, Florida 33131
                                            Telephone: (305) 416-6880
                                            Facsimile: (305) 416-6997
                                            Florida Bar No.: 49881

                                            Counsel for Defendants

  DATED: October 28, 2019                   Respectfully submitted,

                                            /s/ Keith J. Keogh
                                            Keith J. Keogh
                                            Amy L. Wells, pro hac vice
                                            Keogh Law, LTD.
                                            55 W. Monroe St., Ste. 3390
                                            Chicago, IL 60603
                                            312.374.3401 (Direct)
                                            312.726.1092 (Main)
                                            312.726.1092 (Fax)
                                            AWells@Keoghlaw.com
                                            Keith@Keoghlaw.com

                                            Scott D. Owens
                                            SCOTT D. OWENS, PA.
                                            3800 S. Ocean Dr., Ste. 235
                                            Hollywood, FL 33019
                                            Phone: 954-589-0588
                                            Fax: 954-337-0666
                                            Email: Scott@ScottDOwens.com

                                            Counsel for Plaintiff




                                        2
Case 9:12-cv-80577-KAM Document 417 Entered on FLSD Docket 10/28/2019 Page 3 of 3




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the above and foregoing
  JOINT MOTION FOR 48-HOUR EXTENSION OF THE STAY was served upon all
  interested parties using this Court’s ECF filing system this 28th day of October, 2019.


                                                             /s/ Jordan S. Kosches




                                                 3
